ACCEPTED
                                                                                           12-14-00248-cr
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     3/11/2015 5:23:25 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00248-CR                                                CLERK


 ROBERTA WINNIE BAGWELL                    §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                  3/11/2015 5:23:25 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Roberta Winnie Bagwell and

       numbered 114-1742-10.

3.     Appellant was convicted of Theft of Property on August 12, 2014..

4.     Appellant was assessed a sentence of two (2) years confinement in the Texas

       Department of Criminal Justice-State Jail Facility.

5.     Notice of Appeal was given on August 15, 2014.

6.     The Clerk's Record was filed on August 27, 2014; the Reporter's Record was filed

       on December 10, 2014.

7.     The Appellant’s Brief is due on March 11, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     On December 15, 2014, Counsel filed the Appellant’s Brief in

                    Brandon Medford v. State of Texas, cause no. 12-14-00109-CR

                    with no further extensions;
B.   On December 15, 2014, Counsel filed the Appellant’s Brief in

     Jeffrey Dock Wright. v. State of Texas, cause no. 12-14-00125-CR

     with no further extensions;

C.   On December 15, 2014, Counsel filed the Appellant’s Brief in

     Angela Hardin v. State of Texas, cause nos. 12-14-00180-CR and

     12-14-00181-CR with no further extensions;

D.   On December 18, 2014, Counsel filed the Appellant’s Brief in

     Darren McDaniel v. State of Texas, cause no. 12-14-00124-CR

     with no further extensions;

E.   On January 5, 2015, Counsel filed the Appellant’s Brief in Kathy

     Spears v. State of Texas, cause no. 12-14-00163-CR;

F.   On January 5, 2015, Counsel filed the attorney affidavit in State

     of Texas v. Jerry Gee, cause no. 114-0957-12 in response to an

     11.07 writ filed by Mr. Gee. Counsel did not receive notice of

     Judge Kennedy’s order with the deadline issued on November 12,

     2014 until January 5, 2015;

G.   On January 5, 2015, Counsel filed the Clemency Petition in State

     v. Robert Charles Ladd, cause number 114-80305-97;

H.   On January 7, 2015, Counsel filed the Appellant’s Brief in

     Brandon Simmons v. State of Texas, cause no. 12-14-00159-CR;

I.   On January 12, 2015, Counsel filed the Appellant’s Brief in

     Jaworski Adkins v. State of Texas, cause no. 12-14-00130-CR with

     no further extensions;

J.   On January 15, 2015, Counsel filed the Appellant’s Brief in Daniel

     Spangler v. State of Texas, cause no. 12-14-00195-CR with no

     further extensions;

K.   On January 22, 2015, Counsel filed the Appellant’s Brief in Fatima

     Rahman v. State of Texas, cause no. 12-14-00225-CR with no
                   further extensions;

            L.     On January 28, 2015, Counsel filed the Appellant’s Brief in

                   Davontae Robinson v. State of Texas, cause no. 12-14-00197-CR

                   with no further extensions;

            M.     On February 18, 2015, Counsel filed the Appellant’s Brief in

                   Joshua Ardry v. State of Texas, cause no. 12-14-00143-CR; and

            N.     On February 19, 2015, Counsel filed the Appellant’s Brief in Craig

                   Pruitt v. State of Texas, cause no. 12-14-00303-CR.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties. Counsel serves as the

      President of the Smith County Bar Foundation which hosted the Supreme Court

      of Texas for oral arguments on February 25 and 26, 2015. This consumed a

      great deal of time, especially in the final two weeks culminating with four

      different events over the two day period for the Court. Counsel also attended

      the Federal Criminal Bench-Bar Conference in Plano, Texas on February 26 and

      27, 2015.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on March 11, 2015;

            B.     Proposed Findings of Fact and Conclusions of Law for Writ of

                   Habeas Corpus in State of Texas v. Daphne Ausborne on March

                   13, 2015;

            C.     Appellant’s Brief in Torvos Simpson v. USA on March 25, 2015 in

                   the 5th Circuit Court of Appeals;

            D.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR upon completion of the Reporter’s Record;

            E.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause
                   no. 12-14-00355-CR upon the completion of the Reporter’s Record;

            F.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR upon the completion of the Reporter’s Record;

            G.     Appellant’s Brief in Larry Michael Maples v. State of Texas, cause

                   no. 12-14-00337-CR when reset by the Court; and

            H.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                   12-14-00290-CR when reset by the Court.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT
                           CERTIFICATE OF SERVICE


       This is to certify that on March 11, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                        /S/ James W. Huggler, Jr.
                                       James W. Huggler, Jr.